DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        ANDRE SANTONIO HILL,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D15-4176

                             [March 9, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 562003CF002458A.

   Andre Santonio Hill, Mayo, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

    Appellant Andre Hill appeals the trial court’s order striking his rule
3.800(a) motion to correct illegal sentence. The court found that it lacked
jurisdiction to consider the motion due to appellant’s pending appeal from
the denial of a related claim in a rule 3.850 motion for post-conviction
relief. We affirm.

    We also find that appellant’s claim is meritless. Robbery with a deadly
weapon is a first degree felony punishable by life imprisonment. §
812.13(2)(a), Fla. Stat. (2003). The trial court was required to impose a
life sentence under the prison releasee reoffender statute.          See §
775.082(9)(a)3.a., Fla. Stat. (2003); McDonald v. State, 957 So. 2d 605,
612-13 (Fla. 2007).

   Affirmed.

CIKLIN, C.J., DAMOORGIAN and LEVINE, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2